MEMORANDUM OPINION
                                         No. 04-12-00473-CV

                                    FORD MOTOR COMPANY,
                                          Appellant

                                                  v.

                             Florentino GARZA d/b/a Tino’s Auto Mart,
                                            Appellee

                    From the 79th Judicial District Court, Jim Wells County, Texas
                                  Trial Court No. 12-02-50838-CV
                           Honorable Richard C. Terrell, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: October 31, 2012

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellee, who has not opposed the motion. Therefore, we grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). Costs of the appeal are taxed against the

party who incurred them.

                                                       PER CURIAM